668 S.E.2d 343 (2008)
STATE of North Carolina
v.
Elrico Darnell FOWLER.
No. 164A00-2.
Supreme Court of North Carolina.
October 9, 2008.
Faith Bushnaq, Reita Pendry, Charlotte, for Fowler.
Alvin Keller, Marsha Goodenow, Assistant Attorney Generals, Peter S. Gilchrist, III, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 11th day of July 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Mecklenburg County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 9th day of October 2008."